
	

114 HJ 30 IH: To require a strategy and report to counter the Islamic State in Iraq and the Levant, and for other purposes.
U.S. House of Representatives
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 30
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2015
			Ms. Lee (for herself, Mr. Honda, Mr. Ellison, Mr. Grijalva, Mr. Grayson, Mr. Conyers, and Mr. Nadler) introduced the following joint resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		JOINT RESOLUTION
		To require a strategy and report to counter the Islamic State in Iraq and the Levant, and for other
			 purposes.
	
	
 Whereas the Islamic State in Iraq and the Levant (ISIL) is a violent extremist organization that constitutes a significant regional threat and should be degraded and dismantled;
 Whereas the political environment in Iraq has grown increasingly polarized over the last few years, exacerbating sectarian tensions and giving rise to unprecedented numbers of ethnic militias while the conflict in neighboring Syria has continued unabated resulting in more than 3 million refugees fleeing the country and at least 190,000 civilians killed;
 Whereas, on September 10, 2014, President Obama stated that the United States cannot do for Iraqis what they must do themselves, nor can we take the place of Arab partners in securing the region;
 Whereas President Obama has stated repeatedly that there is no military solution to the current crisis in Iraq and Syria;
 Whereas, on May 25, 2013, President Obama called on Congress to refine, and ultimately repeal the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note); Whereas, on July 25, 2014, the Obama Administration called on Congress to repeal the outdated Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note), stating that the Iraq AUMF is no longer used to for any U.S. government activities and the Administration fully supports its repeal;
 Whereas, any authorization for the use of military force related to military operations against ISIL should explicitly state that the Authorization for the Use of Military Force and the Authorization for Use of Military Force Against Iraq Resolution of 2002 do not authorize the use of force against ISIL; and
 Whereas Congress has a constitutional obligation to debate and authorize any use of military force taken in Iraq and Syria pursuant to Operation Inherent Resolve or other efforts undertaken to degrade and dismantle ISIL: Now, therefore, be it
		
	
 1.Short titleThis joint resolution may be cited as the Comprehensive Solution to ISIL Resolution. 2.Statement of policyIt is the policy of the United States to—
 (1)pursue a comprehensive diplomatic, political, economic, and regionally led strategy to degrade and dismantle the Islamic State in Iraq and the Levant (ISIL);
 (2)work through the United Nations and with allies and regional partners, including the Arab League, to pursue a political and diplomatic solution to degrade and dismantle ISIL;
 (3)work through the United Nations and with allies and regional partners, including the Arab League, to address the legitimate political grievances of all ethnic and religious groups in Iraq and Syria and to protect vulnerable groups from violence from ISIL;
 (4)implement to the fullest extent United Nations Security Council Resolution 2170 (2014), calling on Member States to act to suppress the flow of foreign fighters, financing, and other support to ISIL;
 (5)implement to the fullest extent United Nations Security Council Resolution 2178 (2014), condemning violent extremism and calling on Member States to prevent the recruiting, organizing, transporting or equipping of individuals who travel to a State other than their States or residence or nationality for the purpose of the perpetration, planning of, or participation in terrorists acts;
 (6)ensure that any foreign assistance provided to Iraqi security and Syrian opposition forces be subject to stringent human rights vetting, including, at a minimum, section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d) and other applicable human rights vetting laws; and
 (7)strongly support regionally led efforts to counter the threat of ISIL. 3.Strategy and report to counter the Islamic State in Iraq and the Levant (a)Strategy and report (1)In generalNot later than 90 days after the date of the enactment of this joint resolution, the President, in consultation with the Secretary of Defense, the Secretary of State, and the Director of National Intelligence, shall develop a comprehensive diplomatic, political, economic, and regionally led strategy to degrade and dismantle the Islamic State in Iraq and the Levant (ISIL) and submit to Congress a report that contains the strategy.
 (2)Matters to be includedThe strategy required by paragraph (1) shall include, at a minimum, the following: (A)A detailed timeline and the metrics of success used to evaluate the progress of the strategy.
 (B)A summary of the number and types of military equipment provided by the United States to partner elements in Syria in support of the strategy.
 (C)A summary of the number of partner elements in Syria vetted pursuant to applicable human rights vetting laws for, at a minimum, associations with terrorist groups, including ISIL, Jabhat al Nusrah, Ahrar al Sham, other al-Qaeda related groups, and Hezbollah.
 (D)A description of the United States strategy to retrieve or destroy supplied arms and equipment at the end of hostilities.
 (E)A description of the number of alleged civilian casualties as a result of United States-led air strikes against ISIL, a plan to undertake an independent investigation of such air strikes and provide, as needed, compensation to the victims and their families.
 (F)A description of the costs of Operation Inherent Resolve to the United States. (3)UpdateThe President shall update the strategy required by paragraph (1) not less than once every 90 days after the date of submission of the initial report under paragraph (1) and submit to Congress a report that contains the update of the strategy.
 (b)FormThe report required by subsection shall be submitted in unclassified form, but may contain a classified annex if necessary.
 4.Limitation on funds for use of United States ground forces in a combat roleNo funds available to the Department of Defense or any other department or agency may be used for the deployment of United States ground forces in a combat role against the Islamic State in Iraq and the Levant (ISIL).
 5.Rules of constructionNothing in this joint resolution— (1)shall be construed as limiting or prohibiting any authority of the President under any provision of law other than the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) and the Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note); and
 (2)shall be construed as limiting or prohibiting any authority of the President to respond to, or to prevent imminent attacks, on the United States, its territorial possessions, its embassies, its consulates, or its Armed Forces abroad, consistent with and limited to the President's constitutional powers and responsibilities as Commander-in-Chief.
			6.Repeal of Public Law 107–40 and Public Law 107–243
 (a)RepealsThe Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) and the Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note) are hereby repealed.
 (b)Effective dateThe repeals made by subsection (a) take effect on the date that is 60 days after the date of the enactment of this joint resolution.
			
